DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2016/0206482).
With reference to claims 1-4, Nishikawa et al. (hereinafter “Nishikawa”) discloses an absorbent article (10) having a front side, a back side, a longitudinal axis notionally extending in a longitudinal direction from the middle of the front side to the middle of the back side (figure 2C), 
wherein the absorbent article has a length measured along the longitudinal axis, the article notionally having a front region having a length of one third of the length of the article, a back region having a length of one third of the length of the article, and a crotch region between the front region and back region having a length of the remaining third of the article's length as set forth in [0097] and [0113] through the incorporation of Kreuzer et al. (US 2012/0316528). Kreuzer et al. (hereinafter “Kreuzer”) discloses that one end portion of the diaper is configured as a front waist region 2 (which is the front one third of the article, having one third of the length of the article). The opposite end portion is configured as a back waist region 3 (which is the back one third of the article, having one third of the length of the article). An intermediate portion of the diaper is configured as a crotch region 4 (which is the centre one third of the article) as set forth in [0033].

Nishikawa provides the absorbent core with a core wrap comprising a top side and a bottom side and an absorbent material between the top side and the bottom side of the core wrap [0009] wherein the absorbent material having a deposition area (8) and at least two channels substantially free of absorbent material within the deposition area as set forth in [0097] and [0113] through the incorporation of Bianchi et al. (US 2014/0371701). Bianchi et al. (hereinafter “Bianchi”) discloses a core wrap comprising a top side and a bottom side and an absorbent material between the top side and the bottom side of the core wrap wherein the absorbent material having a deposition area and at least two channels substantially free of absorbent material [0082] within the deposition area as set forth in [0070] and in figure 4.
Nishikawa also discloses that the channels are separated from each other by a separating zone comprising absorbent material and comprising a longitudinal length of at least 5 mm as set forth through the incorporation [0113] of Rosati et al. (US 2012/0316526) in [0097].
Rosati et al. (hereinafter “Rosati”) teaches channels (26, 26) separated by each other by a separating zone comprising absorbent material (17) and comprising a longitudinal length of at least 5 mm as set forth in [0058] and as shown in figure 2A. 

Nishikawa discloses an absorbent layer structure that may include a changing channel structure either alone or combined with a permanent channel structure [0094] indicated that at least two different type of channels may be present within the absorbent structure.
The changing channel structure is a temporary channel intended to change from a first configuration when dry to a second configuration when wetted [0093]. The permanent channel structure is permanently bonded [0075] and will continue of have a Static Peel Force Time of more than 60 minutes because the integrity of the channel is maintained in both a wet and dry state as taught by Nishikawa in [0075].
Bianchi also discloses changing channels which delaminate at either 10 min or 20 min. as set forth [0092-0093]. 
While Nishikawa does not explicitly recite a Static Peel Force Time of either channel, one of ordinary skill in the art could reasonably presume that the Static Peel Force Time of the permanent channel (i.e., first Static Peel Force Time) of Nishikawa is greater than 60 minutes because the channel is permanent and that the changing channel would present with a second Static Peel Force Time that is less than 50 min because Bianchi teaches the same type of changing channel where portions delaminate 
With reference to claim 5, Nishikawa discloses an absorbent article wherein the top side and the bottom side of the core wrap are bonded to each other in the first type of channels (i.e., permanent channels) by a first bonding, wherein the first bonding comprises one of a group consisting of adhesive bonding, thermo bonding, mechanical bonding, ultrasonic bonding, and any combinations thereof as set forth in [0075]. 
With respect to claim 6, Nishikawa teaches the invention substantially as claimed as set forth in the rejection of claim 1. 
The difference between Nishikawa and claim 6 is the explicit recitation that each of two channels have a Static Peel Force Time of more than 50 minutes. 
It would have been obvious to one of ordinary skill in the art to provide each of the two channels with a Static Peel Force Time of more than 50 minutes because, as discussed in the rejection of claim 1, Nishikawa discloses a permanent channel (i.e., first Static Peel Force Time) that would be expected to provide a first Static Peel Force time of greater than 60 minutes because the channel is permanent and that the changing channel would present with a second Static Peel Force Time that is less than 50 min because Bianchi teaches the same type of changing channel where portions delaminate at 10, 20 and at 60 minutes as set forth in [0092-0094]. 
As to claim 7, Nishikawa discloses two channels are disposed as a symmetrical pair relative to the longitudinal axis and being at least partially present in the crotch 
	The difference between Nishikawa and claim 7 is the explicit recitation that the two channels are of the first type.
	It would have been obvious to one of ordinary skill in the art to provide both channels as the first type of channel because Nishikawa teaches that the channels may be permanent [0075] and that the combination or sole use of either type of channel is within the scope of the invention as set forth in [0094].
	With reference to claim 8, Nishikawa discloses two channels as set forth wherein the second, changing channel is deemed to have a Static Peel Force Time of less than 50 minutes as set forth in the rejection of claim 1. 
The difference between Nishikawa and claim 8 is the explicit recitation that the two channels are of the second type.
	It would have been obvious to one of ordinary skill in the art to provide both channels as the second type of channel because Nishikawa teaches that the changing channels may be used alone as set forth in [0094].

With respect to claims 10-11, see the rejection of claim 1 which discloses at least one channel of the second type.
Nishikawa also discloses that the channels may be present in the front and/or back region of the article as set forth in [0076].
With reference to claim 12, Nishikawa discloses an absorbent article wherein one or more channels of the first type does not extend to any of the edges of the deposition area and/or one or more channels of the second type does not extend to any of the edges of the deposition area as set forth in [0097] and [0113] through the incorporation of Bianchi et al. (US 2014/0371701).
Bianchi discloses that no channel extends to any edge of the deposition area as set forth in [0081].
With respect to claim 13, Nishikawa teaches the invention substantially as claimed as set forth in the rejection of claim 1. 
The difference between Nishikawa and claim 13 is the explicit recitation that the top side and the bottom side of the core wrap are bonded to each other by an inner core glue and an additional bonding in the first type of channels, and the top side and the bottom side of the core wrap are bonded to each other by the inner core glue but not the 
It would have been obvious to one of ordinary skill in the art to provide the first type of channels with a first glue and an additional second bond and to provide the second type of channels with one type of glue as claimed because Bianchi, as incorporated by Nishikawa in [0097] and [0113], discloses that the top sheet and the bottom sheet may be bonded by either one or more than one layers of auxiliary glue and/or fibrous adhesive material as set forth in [0083], thereby providing the motivation to provide either or both channels with one or more than one bonds which include glue and an additional bond.
With reference to claim 14, Nishikawa discloses an absorbent article wherein the inner core glue is present in at least one of: between the absorbent material and the inner surface of the bottom side of the core wrap, and between the absorbent material and the inner surface of the top side of the core wrap, and the inner core glue at least partially overlaps with the deposition area of the absorbent material to at least partially immobilize the absorbent material as set forth in [0097] and [0113] through the incorporation of Bianchi et al. (US 2014/0371701).
Bianchi discloses that an inner core glue is present in at least one of: between the absorbent material and the inner surface of the bottom side of the core wrap, and between the absorbent material and the inner surface of the top side of the core wrap, and the inner core glue at least partially overlaps with the deposition area of the 
With reference to claim 15, Nishikawa discloses an absorbent article wherein the cumulated length of the channels projected on the longitudinal axis represent from 10% to 80% of the length of the article as set forth in [0097] and [0113] through the incorporation of Bianchi et al. (US 2014/0371701).
Bianchi discloses that the cumulated length of the channels projected on the longitudinal axis represent from 10% to 80% of the length of the article as set forth in [0076].
With respect to claim 16, Nishikawa discloses an absorbent article wherein the article further comprises an acquisition layer between the topsheet and the absorbent core as set forth in [0106]. 
With reference to claim 18, Nishikawa discloses a package comprising a plurality of the absorbent articles wherein the package has an In-Bag Stack Height of less than 110 mm as set forth in [0103] and [0113] through the incorporation of U.S. Patent Application Serial No. 12/141,146 to Hundorf et al. (US 2008/0312624). 

With reference to claims 19, Nishikawa discloses an absorbent article (10) having a front side, a back side, a longitudinal axis notionally extending in a longitudinal direction from the middle of the front side to the middle of the back side (figure 2C), 
wherein the absorbent article has a length measured along the longitudinal axis, the article notionally having a front region having a length of one third of the length of the article, a back region having a length of one third of the length of the article, and a crotch region between the front region and back region having a length of the remaining third of the article's length as set forth in [0097] and [0113] through the incorporation of Kreuzer et al. (US 2012/0316528). Kreuzer et al. (hereinafter “Kreuzer”) discloses that one end portion of the diaper is configured as a front waist region 2 (which is the front one third of the article, having one third of the length of the article). The opposite end portion is configured as a back waist region 3 (which is the back one third of the article, having one third of the length of the article). An intermediate portion of the diaper is configured as a crotch region 4 (which is the centre one third of the article) as set forth in [0033].
Nishikawa also includes a liquid permeable topsheet (33) on the wearer-facing side, a liquid impermeable backsheet (31) on the garment-facing side, and an absorbent core (115) between the topsheet and the backsheet as shown in figure 2C. 

Nishikawa discloses an absorbent layer structure that may include a changing channel structure either alone or combined with a permanent channel structure [0094] indicated that at least two different type of channels may be present within the absorbent structure.
The changing channel structure is a temporary channel intended to change from a first configuration when dry to a second configuration when wetted [0093]. The permanent channel structure is permanently bonded [0075] and will continue of have a Static Peel Force Time of more than 60 minutes because the integrity of the channel is maintained in both a wet and dry state as taught by Nishikawa in [0075].
Bianchi also discloses changing channels which delaminate at either 10 min or 20 min. as set forth [0092-0093]. 
Nishikawa also discloses that the channels are separated from each other by a separating zone comprising absorbent material and comprising a longitudinal length of at least 5 mm as set forth through the incorporation [0113] of Rosati et al. (US 2012/0316526) in [0097].
Rosati teaches channels (26, 26) separated by each other by a separating zone comprising absorbent material (17) and comprising a longitudinal length of at least 5 mm as set forth in [0058] and as shown in figure 2A. 
The difference between Nishikawa and claim 19 is the explicit recitation that the  first Static Peel Force Time is at least 10% higher than the second Static Peel Force Time.
While Nishikawa does not explicitly recite a Static Peel Force Time of either channel, one of ordinary skill in the art could reasonably presume that the Static Peel Force Time of the permanent channel (i.e., first Static Peel Force Time) of Nishikawa is greater than 60 minutes because the channel is permanent and that the changing channel would present with a second Static Peel Force Time that is less than 50 min because Bianchi teaches the same type of changing channel where portions delaminate at 10 min and at 20 min, which is less 30 min (claims 2-4), less as set forth in [0092-0093]. In this case, the first Static Peel Force Time is at least 10% higher than the second Static Peel Force Time.
Alternatively, it would have been obvious to one of ordinary skill in the art to modify the first Static Peel Force Time and the second Static Peel Force Time to arrive at the desired product because Bianchi recognizes that the strength of the channel bonds may be controlled to provide the desired amount of flexibility and fluid management as set forth in [0090].
With reference to claim 20, Nishikawa discloses an absorbent article (10) having a front side, a back side, a longitudinal axis notionally extending in a longitudinal direction from the middle of the front side to the middle of the back side (figure 2C), 

Nishikawa also includes a liquid permeable topsheet (33) on the wearer-facing side, a liquid impermeable backsheet (31) on the garment-facing side, and an absorbent core (115) between the topsheet and the backsheet as shown in figure 2C. 
Nishikawa provides the absorbent core with a core wrap comprising a top side and a bottom side and an absorbent material between the top side and the bottom side of the core wrap [0009] wherein the absorbent material having a deposition area (8) and at least two channels substantially free of absorbent material within the deposition area as set forth in [0097] and [0113] through the incorporation of Bianchi et al. (US 2014/0371701). Bianchi et al. (hereinafter “Bianchi”) discloses a core wrap comprising a top side and a bottom side and an absorbent material between the top side and the 
Nishikawa discloses an absorbent layer structure that may include a changing channel structure either alone or combined with a permanent channel structure [0094] indicated that at least two different type of channels may be present within the absorbent structure.
The changing channel structure is a temporary channel intended to change from a first configuration when dry to a second configuration when wetted [0093]. The permanent channel structure is permanently bonded [0075] and will continue of have a Static Peel Force Time of more than 60 minutes because the integrity of the channel is maintained in both a wet and dry state as taught by Nishikawa in [0075].
Bianchi also discloses changing channels which delaminate at either 10 min or 20 min. as set forth [0092-0093]. 
Nishikawa also discloses that the channels are separated from each other by a separating zone comprising absorbent material and comprising a longitudinal length of at least 5 mm as set forth through the incorporation [0113] of Rosati et al. (US 2012/0316526) in [0097].
Rosati teaches channels (26, 26) separated by each other by a separating zone comprising absorbent material (17) and comprising a longitudinal length of at least 5 mm as set forth in [0058] and as shown in figure 2A. 
The difference between Nishikawa and claim 19 is the explicit recitation that the first Static Peel Force Time is at least 20 minutes greater than the second Static Peel Force Time.
 While Nishikawa does not explicitly recite a Static Peel Force Time of either channel, one of ordinary skill in the art could reasonably presume that the Static Peel Force Time of the permanent channel (i.e., first Static Peel Force Time) of Nishikawa is greater than 60 minutes because the channel is permanent and that the changing 
Alternatively, it would have been obvious to one of ordinary skill in the art to modify the first Static Peel Force Time and the second Static Peel Force Time to arrive at the desired product because Bianchi recognizes that the strength of the channel bonds may be controlled to provide the desired amount of flexibility and fluid management as set forth in [0090].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/163,628 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the 
The limitations of claims 1 and 13 of the instant application can be found in claims 1 and 16 of the reference application.
 The limitations of claim 5 of the instant application can be found in claim 2 of the reference application.
The limitations of claim 9 of the instant application can be found in claim 7 of the reference application.
The limitations of claim 12 of the instant application can be found in claims 17-18 of the reference application.
The limitations of claim 13 of the instant application can be found in claim 8 of the reference application.
The limitations of claim 14 of the instant application can be found in claim 9 of the reference application.
The limitations of claim 15 of the instant application can be found in claim 10 of the reference application.
The limitations of claim 16 of the instant application can be found in claim 11 of the reference application.
The limitations of claim 18 of the instant application can be found in claim 15 of the reference application.

Claims 1-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/163,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles having at least two channels including a channel of a first type and a channel of a second type.
The limitations of claims 1 and 13 of the instant application can be found in claims 1, 3 and 18 of the reference application.
 The limitations of claim 5 of the instant application can be found in claim 2 of the reference application.
The limitations of claim 9 of the instant application can be found in claim 4 of the reference application.
The limitations of claim 12 of the instant application can be found in claim 8 of the reference application.
The limitations of claim 13 of the instant application can be found in claim 9 of the reference application.
The limitations of claim 14 of the instant application can be found in claim 10 of the reference application.
The limitations of claim 15 of the instant application can be found in claim 11 of the reference application.

The limitations of claim 18 of the instant application can be found in claim 17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781